Filed 11/20/20
                   CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                    SECOND APPELLATE DISTRICT

                              DIVISION SIX


THE PEOPLE,                                 2d Crim. No. B298753
                                          (Super. Ct. No. 1498298H)
     Plaintiff and Respondent,             (Santa Barbara County)

v.

NICOLAS ALLAN SHELP,

     Defendant and Appellant.



             This appeal presents the novel issue of whether
custody credits (Pen. Code, § 4019)1 accrue with each Post
Release Community Supervision (PRCS) flash incarceration or
jail sanction, thereby shortening the PRCS three-year
supervision period. (§ 3455, subd. (e).) The trial court said “No.”
So do we. The very thought of custody credits whittling down a
PRCS supervision period is counter-intuitive and
counterproductive. Appellant posits: The more jail time served
for violating PRCS, the shorter the PRCS supervision period.
This defeats the legislative goal of supervision for someone, like
appellant, who is in dire need of supervision, guidance, and help.

        1   All statutory references are to the Penal Code.
              This is a matter of statutory construction and subject
to de novo review. Our primary goal in interpreting the Criminal
Justice Realignment Act of 2011 (Stats. 2011, ch. 15, § 1; Stats.
2011, 1st Ex. Sess. 2011-2012, ch. 12, § 1 (Realignment Act);
codified as § 3450 et seq.) is to give the words of the Act a plain
and commonsense meaning. (E.g., People v. Gonzales (2017) 2
Cal. 5th 1138, 1141.) We are not at liberty to add to or delete
words to accomplish a purpose that is contrary to the Act’s goal,
i.e., local supervision and rehabilitation of a felon. (§§ 17.5, subd.
(a)(1) & (a)(8); 3451, subd. (a); People v. Samuels (2018) 21
Cal. App. 5th 962, 968 (Samuels).)
              Appellant claims that custody credits accrue with
each PRCS flash incarceration and jail incarceration, and the
custody credits automatically shorten the three-year PRCS
supervision period. (§ 3455, subd. (e).) The argument is flawed
on two theories. First, PRCS was enacted to rehabilitate non-
violent felons at the local level. It was not enacted to reward the
felon with custody credits that can theoretically reduce the PRCS
supervision period to zero.
              Second, the word “supervision” in PCRS means just
that. Because PRCS supervision is not a sentence, the
supervision period is not shortened by custody credits. The
leading treatise on criminal sentencing states: “[T]here is no
relationship between the time the person serves in custody on a
[PRCS] violation and the length of supervision - these two
variables proceed on entirely separate tracks.” (Couzens et al,
Sentencing Cal. Crimes, Sentencing After Realignment (The
Rutter Group 2019) [¶] 11:93, p. 11-184.)
              Today’s appeal is consistent with People
v. Espinoza (2014) 226 Cal. App. 4th 635 (Espinoza). There, a




                                  2
Three Strikes defendant was resentenced pursuant to Proposition
36 with excess custody credits for time served (§ 1170.126), and
placed on PRCS. We held that the excess custody credits do not
reduce or shorten the PRCS supervision period. (Espinoza, at pp.
639-640.) The same principle applies here.
                          PRCS Violations
             In 2012, appellant was convicted of stalking (§ 649.9,
subd. (a)) and resisting an executive officer (§ 69). The trial court
suspended imposition of sentence and granted three years
probation with 365 days county jail. On July 11, 2016, the trial
court found appellant in violation of probation and sentenced
appellant to three years state prison with credit for 1,080 days
served (540 days actual custody plus 540 days conduct credits).
Appellant was released on PRCS. He violated PRCS on 13
separate occasions.
             In 2019, a petition for revocation was filed for failure
to report and absconding. The petition listed five prior flash
incarcerations and eight PRCS revocations resulting in jail
incarcerations. Appellant filed a motion to terminate PRCS and
claimed the supervision period had expired because he had
already served 1,076 days in custody plus 60 days on the PRCS
revocation (15 actual days plus 15 days good time credit) for a
total of 1,106 days. Trial counsel argued that appellant’s “done.
He’s done more than three years on PRCS. [¶] [¶] . . . He’s done
the time” by virtue of the section 4019 conduct credits.
             The trial court revoked PRCS and imposed a 180-day
jail sanction. It found that appellant’s PRCS supervision period
would expire in January 2020, factoring in the PRCS start date
(July 11, 2016) plus the time the supervision period was tolled
(§ 3456, subd. (b)) on the prior PRCS revocations.




                                  3
                                Mootness
             Appellant and the Attorney General agree the appeal
is moot because appellant’s PRCS supervision period has now
expired. We exercise our discretion to resolve the appeal because
conduct credits and how they affect the three-year PRCS
supervision period (§ 3455, subd. (e)) is a matter of first
impression. It is likely to recur and is of continuing public
interest. (People v. Morales (2016) 63 Cal. 4th 399, 409.)
      “Front-End” Custody Credits Before PRCS Supervision
             Appellant claims that custody credits accrue as a
matter of law and reduce his “sentence,” which broadly construed
includes the PRCS supervision period. The argument fails
because “any term of confinement ordered as a sanction for
violating PRCS is not a ‘sentence.’ . . . ‘California law carefully
distinguishes between confinement for parole or PRCS violations
on the one hand, and traditional “sentencing” for criminal
convictions on the other. . . . [Citations.]’ [Citation.]” (People v.
Murdock (2018) 25 Cal. App. 5th 429, 434.)
             Excess custody credits can accrue before PRCS is
implemented, i.e., “front-end” custody credits, which is typically
the case where the defendant is resentenced on a Three Strikes
felony (a Proposition 36 resentencing) or the felony conviction is
reduced to a misdemeanor pursuant to Proposition 47. By the
time that happens, the defendant has usually served more time
than the new sentence term, and defendant wants to use the
excess custody credits (front-end credits) to reduce the PRCS
supervision period. The excess custody credits are known as Sosa
credits (In re Sosa (1980) 102 Cal. App. 3d 1002). In Espinoza,
supra, 226 Cal. App. 4th 635, a Proposition 36 resentencing case,
we held that Sosa credits do not reduce the PRCS supervision




                                 4
period. (Id. at p. 639.) Sosa credits can be used to reduce a
defendant’s parole period (id. at p. 638) because section 2900.5,
subdivision (c) provides that a “‘term of imprisonment’ includes
any period of imprisonment imposed as a condition of probation
or otherwise ordered . . . , and also includes any term of
imprisonment, including any period of imprisonment prior to
release on parole and any period of imprisonment and parole,
prior to discharge, whether established or fixed by statute . . . .”
(Espinoza, at p. 638, italics added.)
           No Custody Credits During PRCS Supervision
             Section 2900.5 does not mention PRCS because PRCS
supervision is not parole or a sentence. Pursuant to the
Realignment Act, PRCS is an alternative supervision system
conducted by a county agency. (People v. Gutierrez (2016) 245
Cal. App. 4th 393, 399.) If the defendant violates his or her PRCS
terms, the sanctions may include flash incarceration (up to 10
days jail) or jail sanctions (up to 180 days jail), but not state
prison. (Ibid.) The supervision period cannot exceed three years.
(§ 3455, subd. (e).)
             The Realignment Act does not say that custody
credits reduce the PRCS supervision period. In fact, section
4019, subdivision (i)(1) provides that “no credits may be earned,
for periods of [PRCS] flash incarceration imposed pursuant
to Section 3000.08 or 3454.” If PRCS is revoked and the
defendant receives a jail sanction, the trial court can toll the
supervision period while the jail time is served, thus extending
the supervision period. (§ 3455, subd. (e); People v. Johnson
(2018) 29 Cal. App. 5th 1041, 1049-1050.) Three years of PRCS
supervision is the outer limit. A person cannot “remain under
supervision or in custody . . . on or after three years from the date




                                  5
of the person’s initial entry onto [PRCS] except when his or her
supervision is tolled pursuant to Section 1203.2 or subdivision (b)
of Section 3456.” (§ 3455, subd. (e).)
             The cases relied upon by appellant are inapposite and
deal with Sosa credits, i.e., “front-end” custody credits that
accrued before PRCS was imposed. (Compare Espinoza, supra,
226 Cal.App.4th at p. 639 [Sosa credits do not reduce PRCS
supervision period after a Proposition 36 sentence reduction of a
Three Strikes sentence] and People v. Superior Court (Rangel)
(2016) 4 Cal. App. 5th 410, 419 [excess custody credits accruing
before Proposition 36 resentencing do not reduce PRCS
supervision period], with People v. Steward (2018) 20 Cal. App. 5th
407, 426 [excess custody credits following Proposition 47
resentencing reduces the PRCS supervision period] and People v.
Warren (2018) 24 Cal. App. 5th 899, 918 [following Steward;
Proposition 47 resentencing].) The Couzens treatise states:
“Although the supervised person may not receive any credit
against his maximum supervision period because of the revoked
status, the person always is entitled to actual time credit and
section 4019 conduct credits against any sentence imposed by the
court for the [PRCS] violation. These credits are earned
irrespective of and independently from the period of supervision.
Accordingly, if the court imposed 60 days in custody for a [PRCS]
violation, and the defendant has 10 days of actual time in custody
while in the revoked status, 20 days will be credited against the
60-day sentence, even though the length of the supervision period
is not changed by the revoked status.” (Couzens et al, Sentencing
Cal. Crimes, Sentencing After Realignment, supra, [¶] 11:93, p.
11-186, italics added.)




                                 6
             As discussed in Samuels, supra, 21 Cal.App.5th at p.
968, the Realignment Act “aims to ‘reduce[e] recidivism among
criminal offenders’ and to increase ‘[i]ntensive community
supervision.’” Based on appellant’s view of the PRCS statute
(§ 3455, subd. (a)), the PRCS recidivist accumulates custody
conducts with each flash incarceration and jail sanction, and it
collectively shortens the PRCS supervision period. That subverts
the entire concept of PRCS supervision.
             Appellant is in desperate need of supervision. He has
a long history of mental illness, substance abuse (heroin,
methamphetamine, and marijuana), and criminal behavior. At
age 15, appellant tried to set his mother’s house on fire with
gasoline, threatened to kill mother’s husband, and burglarized
the house. Appellant bragged, “I feel like a fucking pirate.” He
was later arrested for prowling outside his ex-girlfriend’s house,
and tried to flee with an air soft handgun.
                             Disposition
             The judgment (order revoking PRCS and ordering
180 days county jail, and order denying motion to terminate
PRCS supervision) is affirmed.
         CERTIFIED FOR PUBLICATION.


                                                YEGAN, J.

We concur:


             GILBERT, P. J.


             PERREN, J.




                                7
                   James E. Herman, Judge

            Superior Court County of Santa Barbara

                ______________________________

         Richard B. Lennon, Executive Director, Melissa L.
Camacho-Cheung, Staff Attorney, for Defendant and Appellant.

             Xavier Becerra, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Zee Rodriguez, Supervising Deputy
Attorney General, Paul S. Thies, Deputy Attorney General, for
Plaintiff and Respondent.